                Case 1:21-cr-00092-AJN Document 93 Filed 08/16/21 Page 1 of 1



                                             LAW OFFICES OF
                                      STEPHEN TURANO
                                                  ______

                                           sturano@turanolaw.com
                                                                                 8/16/21
 275 MADISON AVENUE                                                                          60 PARK PLACE
 35TH FLOOR                                                                                        SUITE 703
 NEW YORK, NY 10016                                                                        NEWARK, NJ 07102
        _____                                                                                    ______

 TEL (917) 974-1781                                                                        TEL (973) 648-6777
 FAX (212) 208-2981                                                                        FAX (212) 208-2981
                                                                                                 ______




                                            August 12, 2021

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                 Re:   United States v. Aleksei Kmit
                       Case No. 21 Cr. 92 (AJN)

Dear Judge Nathan:

       Aleksei Kmit is currently on pretrial release under conditions, including a $100,000.00
unsecured bond, co-signed by two financially responsible persons of moral suasion, and a curfew
enforced by electronic monitoring. Mr. Kmit has been compliant with his pretrial release.

       Mr. Kmit now moves the Court to modify his conditions of pretrial release to remove the
condition of electronic monitoring, with all other conditions are to remain in effect.
                                                                                       SO ORDERED.
       Pretrial Services, by Courtney M. DeFeo, and the Government, by AUSA Jonathan Rebold, do
not object to the motion.

                                                       Respectfully submitted,

                                                       /s/ Stephen Turano

                                                       STEPHEN TURANO
                                                                                     8/16/21
cc: David Felton, AUSA (by ECF)
    Jonathan Rebold, AUSA (by ECF)
